Latham, J. (dissenting).
In my judgment, the majority has strained to find a fact issue where none exists. We are dealing here with two separate and distinct contracts. One, between the subscriber and Blue Cross, provides that the hospital shall make no charge to the subscriber for 50% of "the hospital’s regular charges for Hospital Service”. The items of hospital service are thereafter specified. I perceive no ambiguity in this plain language and, contrary to the suggestion of the majority, it needs no definition. The adjective "regular” has to mean something; it can only mean the usual and customary charges billed to hospital patients in the normal course of business. It means that, whatever the regularly charged total bill would be, the subscriber would not be charged 50% of that total. We should neither strain to give a different and unnatural meaning to these words nor remake the contract between the parties.
As the Court of Appeals said, in Bethelem Steel Co. v Turner Constr. Co. (2 NY2d 456, 460): "It has long been the rule that when a contract is clear in and of itself, circumstances extrinsic to the document may not be considered (General Phoenix Corp. v. Cabot, 300 N.Y. 87) and that where the intention of the parties may be gathered from the four corners of the instrument, interpretation of the contract is a question of law and no trial is necessary to determine the legal effect of the contract (Brainard v. New York Cent. R.R. Co., 242 N.Y. 125; Matter of Western Union Tel. Co. [American Communications Assn.], 299 N.Y. 177).”
At issue in the Bethlehem Steel case was the meaning of the contract term "prices for component materials”. The Court of Appeals ruled that a trial was unnecessary to resolve the meaning of that language. "Mere assertion by one that contract language means something to him, where it is otherwise clear, unequivocal and understandable when read in connection with the whole contract, is not in and of itself enough to raise a triable issue of fact” (Bethlehem Steel Co. v Turner Constr. Co., supra, p 460).
*391The contract upon which the subscriber relies gives notice to him that Blue Cross is paying the hospital not for the other 50% of the bill but "in such amounts and upon such basis as shall be determined from time to time by the Board of Directors” of Blue Cross. There is no ambiguity about the arrangement—it is spelled out in the subscriber’s contract and is as clear as a bell.
Pursuant to this latter provision, in a separate contract to which the subscriber was not a party, Blue Cross agreed to pay the hospital "a fixed amount per day of hospital service rendered” to subscribers. The two contracts are not to be read together. The former was for regular hospital service; the latter for a fixed daily fee in lieu of the regular hospital service charged. Otherwise, the subscriber’s contract would certainly have read "at the same rates in effect between Blue Cross and the hospital”. Clearly, the "rate” paid to the hospital was based upon many factors other than the regular hospital charges made to patients.
When Blue Cross has paid the hospital at the per diem rate contracted for, and the subscriber is billed for 50% "of the regular charges” for hospital service, all obligations have been performed to two separate parties under two separate and distinct contracts. There being no ambiguity in the contracts, their interpretation is for the court. I believe the Appellate Term correctly dismissed the third-party complaint. The subscriber should be required to pay one half of the regular charges.
Further, it appears to me that there is no extrinsic evidence which would be relevant at trial. As stated by Judge (now Chief Judge) Breitel, in Mallad Constr. Corp. v County Fed. Sav. & Loan Assn. (32 NY2d 285, 291), "only where the intent must be determined by disputed evidence or inferences outside the written words of the instrument is a question of fact presented”.
I am satisfied, indeed convinced, that there is no relevant "disputed evidence or inferences outside the written words”. There is nothing to try.
Martuscello, Acting P. J., and Brennan, J., concur with Shapiro, J.; Latham, J., dissents and votes to affirm the order of the Appellate Term, with an opinion.
Order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated November 6, *3921974, reversed and order of the Civil Court of the City of New York, Queens County, entered June 12, 1974, affirmed insofar as it denied the third-party defendant’s motion for summary judgment, with $50 costs and disbursements on the appeal to this court and $30 costs and disbursements on the appeal to the Appellate Term.